THE THIRTEENTH COURT OF APPEALS

                                     13-14-00112-CV


                                    Gloria Rodriguez
                                            v.
                               Jose Manuel Rodriguez, Sr.


                                    On Appeal from the
                      24th District Court of Calhoun County, Texas
                               Trial Cause No. 12-6-1632


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court SET ASIDE

and REMANDED for further proceedings consistent with its opinion. Each party shall

bear their own costs relating to this appeal.

       We further order this decision certified below for observance.

July 24, 2014.